     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
  Case 20-15318             Doc 27        Filed 10/06/20 Entered 10/06/20 13:57:47                               Desc Main
RE: YASHICA L SPELLMAN
                                            Document ) Page    1 of 1
                                                        Case No. 20 B 15318
                                                                 )
                                                      Debtor     ) Chapter 13
                                                                 )
                                                                 ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION
   YASHICA L SPELLMAN                                                             CUTLER & ASSOC
                                                                                  via Clerk's ECF noticing procedures
   1218 S SAWYER
   CHICAGO, IL 60623

   Please take notice that on October 29, 2020 at 10:00 am., I will appear before the Honorable Judge
   DONALD R CASSLING or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using Zoom for Government. No personal
   appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
   following:

   To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.

   To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter
   the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is 619.
   The meeting ID and password can also be found on the judge’s page on the court’s web site.

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
   the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on October
   06, 2020.

                                                                                                      /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On August 07, 2020 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan - not feasible.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
                                                                                    /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   CHICAGO, IL 60603
   (312) 294-5900
